UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1410


ESTARLIN RAFAEL VALDEZ ALMONTE,

             Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

             Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 13, 2017                                  Decided: November 1, 2017


Before MOTZ, TRAXLER, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Japheth N. Matemu, MATEMU LAW OFFICE P.C., Raleigh, North Carolina, for
Petitioner. Chad Readler, Acting Assistant Attorney General, Mary Jane Candaux,
Assistant Director, Matthew Connelly, OFFICE OF IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Estarlin Rafael Valdez Almonte, a native and citizen of the Dominican Republic,

petitions for review of an order of the Board of Immigration Appeals dismissing his

appeal of the Immigration Judge’s decision denying his request for deferral of removal

under the Convention Against Torture. Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we

lack jurisdiction to review the final order of removal of an alien convicted of certain

enumerated crimes, including an aggravated felony. We retain jurisdiction only over

constitutional claims or questions of law.       8 U.S.C. § 1252(a)(2)(D) (2012); see

Turkson v. Holder, 667 F.3d 523, 526-27 (4th Cir. 2012); Gomis v. Holder, 571 F.3d 353,

358 (4th Cir. 2009) (“[A]bsent a colorable constitutional claim or question of law, our

review of the issue is not authorized by [8 U.S.C. §] 1252(a)(2)(D).”).

       Upon review, we find that Valdez Almonte has not raised any reviewable issues.

Accordingly, we dismiss the petition for review for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                  PETITION DISMISSED




                                             2